Citation Nr: 1432142	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-43 909	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1984 and from May 1985 to August 1987.  

This matter is on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Appeal Management Center (AMC) in Washington, DC.  Local jurisdiction of the case was thereafter transferred to the Regional Office (RO) in North Little Rock, Arkansas.

In March 2012, the Board granted an initial disability rating of 50 percent for PTSD and denied a rating in excess of 50 percent for that disability.  

The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Veteran's representative before the Court and VA General Counsel filed a Joint Motion for Remand (JMR) regarding the Board's March 2012 decision.  In an April 2013 Order, the Court granted the JMR, vacated the Board's decision to the extent it denied a rating in excess of 50 percent for PTSD, and remanded the claim to the Board for compliance with the instructions in the JMR.

In April 2014, additional VA treatment records were associated with the Veteran's electronic claims file without RO review or a waiver.  Given that the Board is remanding the claims on appeal, the RO will have an opportunity to consider this additional evidence when the claims are readjudicated during the remand process.  


REMAND

As noted above, in an April 2013 Order, the Court remanded the issue of entitlement to a higher initial rating for PTSD to the Board for compliance with the instructions in the JMR, to include affording the Veteran a new VA examination as the Veteran's disability may have worsened.  Prior to the JMR but while the case was at the Court, in April 2012, the Veteran was afforded a VA examination for PTSD.

Despite the inclusion of a newer VA examination in the claim file, evidence added since the April 2012 examination pertains to treatment for substance abuse and psychiatric symptoms and may demonstrate a worsening of the Veteran's PTSD symptoms.  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate her current level of disability with respect to her service-connected PTSD.

Additionally, any recent VA treatment records not yet associated with the claims file should be obtained on remand.

Further, because the outcome of the Veteran's PTSD claim may affect the outcome of her pending TDIU claim, the TDIU claim is deemed inextricably intertwined with the PTSD rating claim and will not be adjudicated until all requested development is conducted with respect to that claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since April 2014) and associate the records with the claims file.

2.  Thereafter, schedule the Veteran for a new VA psychiatric examination to evaluate the current nature and severity of her service-connected PTSD.  The claims file, including any electronic files, should be made available to the examiner for review.

3.  Upon completion of the above-requested development, readjudicate the claims remaining on appeal, including the TDIU claim, taking into account any newly obtained evidence and conducting any additional development deemed necessary.   If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

